PER CURIAM.
The trial court extended and modified Appellant’s probation after finding that he violated probation by failing to make any' payments towards his substantial restitution obligation. We reverse because the trial court did not specifically find that Appellant had the ability to pay restitution and that he willfully failed to do so, and we . cannot infer such a finding from the trial court’s determination that Appellant violated his probation. See Del Valle v. State, 80 So.3d 999, 1011 (Fla.2011); Giambrone v. State, 109 So.3d 1279, 1280 (Fla. 1st DCA 2013). Because we are unable to determine whether the trial court would have imposed the same sentence for the other violation found by the court, we remand for further proceedings. See Marzendorfer v. State, 16 So.3d 957, 958 (Fla. 1st DCA 2009).
REVERSED and REMANDED for further proceedings.
WOLF, WETHERELL, and BILBREY, JJ., concur.